DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over 
Aoki et al. (WO 2018211785 A1, hereinafter Aoki) in view of Nathan et al. (GB 2,349,673 A, hereinafter Nathan). 
Regarding claim 1, Aoki teaches a molding machine (10) (FIGURES 2, 3) comprising: 
an injection container unit (tank 20) configured to store a foamed mixed material (¶ [0027]; FIGURES 2, 3); 
a lid member (30) configured to open and close an opening at a top of the injection container unit (20) (¶ [0028]; FIGURES 2, 3); and 
an air supplying section (air supply system 50) configured to supply air into the injection container unit (20) to thereby eject the foamed mixed material through an ejection port (filling hole 22) in the injection container unit (20) (¶ [0031], ¶ [0044], ¶ [0051]. ¶ [0052], ¶ [0061]; FIGURES 2, 3, 8C), 
the lid member (30) having a circumferential surface on which a sealing body is provided (¶ [0028]: a sealing member (packing) is provided on the outer peripheral portion of the lid member 30 in contact with the opening 20K side of the tank 20 so that the inside of the tank 20 is in an airtight state; FIGURS 2, 3). 
However, Aoki does not specifically teach that the sealing body being configured to (i) inflate when supplied with a fluid and thereby make close contact with an inner 
	Nathan teaches a seal for use in conjunction with pipeline plugging equipment to provide an adjustable sealing element for use with pipeline plugs, so that a single plug may operate in a range of pipelines with varying diameters while still maintaining a secure seal between the plug and the internal wall of the pipeline (page 1 lines 2-3, lines 16-21). Here, the lid member (i.e., annular tubular bladder 1) has a circumferential surface on which a sealing body (i.e., a part of the bladder 1 having an inner area 10) is provided (pages 4 lines 20-22: the bladder 1 has an inner area 10 which can be filled with a predetermined volume of fluid; FIGURES 1a, 1b, and 2). The sealing body is configured to (i) inflate when supplied with a fluid and thereby make close contact with an inner circumferential surface of the injection container unit, and (ii) detach from the inner circumferential surface of the injection container unit when the fluid stops being supplied (page 4 lines 22-26; page 5 lines 28-32; FIGURES 1a, 1b, and 2). 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or substitute the sealing body of the lid member of Aoki with the inflatable seal portion having an internal area for fluid as taught by Nathan in order to yield known results or a reasonable expectation of successful results of providing a secure seal between the injection container and the lid member (Nathan: derived from page 1 lines 16-21). Aoki and Nathan teach a molding machine and a pipeline plugging equipment, respectively. Although Aoki and Nathan relate to an invention in a different field of endeavor, the problem to be solved is the same as providing a secure between Nathan is narrowly tailored to the design of a portion of inflatable sealing. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over 
Aoki and Nathan as applied to claim 1, and further in view of Sigma (“Glass reactor system,” published in public on 08/18/2018, available at https://web.archive.org/web/20180818094433/http://sigmaglassindia.com/products/glass-reactor-system/, hereinafter Sigma). 
Regarding claim 2, modified Aoki teaches that the injection container unit (20) includes: a lower unit (20A) which has the ejection port (22); an upper unit (a side of the opening 20K) which is located opposite the lower unit (20A); a lateral part (side wall portion 20B) which is present between the lower unit and the upper unit (¶ [0028]; FIGURES 1, 2). However, modified Aoki does not specifically teach that (1) the lateral part is composed of a transparent material, and (2) a plurality of struts which are provided outside the lateral part and which connect the lower unit and the upper unit.
Sigma teaches glass reactor system including a lateral part composed of a transparent material (i.e., glassware), and the glass reactor system includes a plurality of struts which are provided outside the lateral part and which connect the lower unit and the upper unit (see FIGURES).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or substitute the tank of modified Aoki with a known glass reactor system which is supported by a plurality of struts as taught by Sigma in order to yield known results or a reasonable expectation of successful results of obtaining benefit of process visibility. 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over 
Aoki and Nathan as applied to claim 1, and further in view of Veto et al. (US 20180355982 A1). 
Regarding claim 3, modified Aoki teaches the sealing body includes (i) a sealing portion (outer wall 14) which, in cross-section, is convex toward the inner circumferential surface of the injection container unit and (ii) mounting portions (side wall 22) located at opposite edges of the sealing portion; and the circumferential surface has a recess which (a) is configured to have the sealing portion (14) placed therein except for a convex portion of the sealing portion such that the convex portion is exposed and (b) is configured to abut on the mounting portions (side wall 22) (Nathan: page 4 lines 19-20; FIGURES 1b, 2). 
However, modified Aoki does not teach that the circumferential surface (of the lid member) has a recess that is configured so that the mounting portions are restricted from moving toward the inner circumferential surface of the injection container unit. 
Veto teaches sealing structures and valve assemblies including the sealing structures (¶ [0002]). In certain applications, such as valve assemblies, a sealing structure may be repeatedly transitioned between a closed position, in which the fluid seal is present, a neutral (i.e. zero-force) position, and/or an open position, in which the fluid seal is not present, and it may be desirable to retain the resilient sealing body within the gland regardless of the configuration of the sealing structure (¶ [0004]). It is known to utilize an adhesive and/or bonding agent to retain the resilient sealing body within the gland; however, adhesives may be unsuitable for some applications, may fail when the sealing structure is repeatedly transitioned between the closed position and a gland extending into the second body from the second surface and defining a gland opening on the second surface, wherein the gland is free of both a tool entry point and a tool exit point; and (iii) a retention structure projecting partially across the gland to at least partially define the gland opening; and a resilient sealing body positioned within the gland, wherein: (i) the retention structure retains the resilient sealing body within the gland; and (ii) the resilient sealing body forms a fluid seal between the first body and the second body when the resilient sealing body is brought into pressing engagement with both the first surface and the gland (claim 1), and the glad and the sealing body can have various transverse cross-sectional shapes (claims 7 and 18; FIGURES 3-7 and 8-11), and retention structure 220 may include any suitable structure that may be adapted, configured, designed, sized, shaped, and/or constructed to project at least partially across gland 210, to at least partially define gland opening 212, to retain resilient sealing body 300 within gland 210, and/or to prevent separation of resilient sealing body 300 from second body 200 (¶ [0030]-¶ [0031], ¶ [0035]; FIGURE 2). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the circumferential surface of the lid member of modified Aoki to have various transverse cross-sectional shapes of the gland (i.e., a receiving portion of Veto in order to yield known results or a reasonable expectation of successful results of preventing a sealing member retained in a recess of the circumferential surface of the lid member from being easily released during repeated sealing/unsealing operations. 
Regarding claim 4, modified Aoki teaches that a spacer (inner wall 13 including openings 11 with an inflation insert 4 or a pressure plugs (not shown)) is provided between the mounting portions (side wall 22), the spacer is configured to keep the mounting portions away from each other at a predetermined distance (Nathan: page 4 lines 22-27, page 4 line 29- page 5 line 4; FIGURES 1b, 2). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over 
Aoki, Nathan, and Veto as applied to claim 4, and further in view of Colin (US 5,209,498 A). 
Regarding claim 5, modified Aoki teaches all the claimed limitations but does not specifically teach that the sealing body (Nathan: a part of the bladder 1 having an inner area 10; FIGURES 1b, 2) is made of rubber; and the spacer (Nathan: inner wall 13 including openings 11 with an inflation insert 4 or a pressure plugs (not shown); FIGURES 1b, 2) is composed of a material that is harder than the sealing body.
Colin teaches an inflatable gasket sealing device for a door or a moving panel comprises an inflatable sealing gasket 14 fixed on the periphery of the door or the panel 10 and protected by a cover 30, 32 (abstract). The sealing gasket is continuous and extends over one or more sides of the door or the panel 10, and it comprises a base 16 for mounting on the periphery of the door or the panel, said base 16 having a generally U-shaped cross-section, the gasket further including a resiliently deformable wall 18 the elastically deformable wall 18 of the gasket takes up an outwardly swollen convex shape and urges the shoe 24 to press against the fixed surface 12 (page 2 lines 51-59; FIGURE 2). Although Colin does not explicitly disclose that the base 16 including the inflation coupling 22 (i.e., the same as the inner wall 13 including openings 11 with an inflation insert 4 or a pressure plugs (not shown) of Nathan and the spacer as recited in claims 4, 5) is composed of a material that is harder than the sealing body, it would be obvious to one of the ordinary skill in the art at least the inflation coupling 22 integrated into the base 16 is not elastically deformable (i.e., harder than the sealing body made of elastically deformable material). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the sealing body and the spacer of modified Aoki to be made of an elastically deformable material (e.g., rubber), and to be composed of a material harder than the sealing body, respectively, as taught by Colin in order to yield known results or a reasonable expectation of successful results of obtaining an inflatable sealing. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DeDietrich (Blog, available at https://www.ddpsinc.com/blog/benefits-of-glass-and-glass-lined-steel-reactors, published in public on 03/29/2018) teaches the Benefits of glass and glass-lined steel reactors. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744